DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KEVIN GUYNN (attorney of record) on 12/22/21.

The application has been amended as follows: 

Claim 4 will now read as:
The system according to claim 1, comprising
a second cooling circuit configured to cool a second subset of fuel cells of said plurality of fuel cells, said second subset comprising at least two fuel cells, said second cooling circuit comprising:
a device controlled by a computer configured to mix a first part of a liquid coolant at a first temperature and a second part of said liquid coolant at a second temperature lower than said first 
a liquid coolant restrictor at the inlet to each of said fuel cells of said second subset and configured to distribute said liquid coolant at the target temperature between said fuel cells of said second subset; and
an outlet valve connected to an outlet of said fuel cells of said second subset, the opening of said outlet valve being controlled by said computer as a function of the cooling needs of said fuel cells of said second subset, said second subset being distinct from said first subset.

Response to Amendment

	Currently, the pending Claims are 1, 3-9. The examined Claims are 1, 3-9, with Claims 1, 3-4, 8 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection(s) of record and rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 so as to further include the subject matter of now-cancelled Claim 2 therein (wherein Claims 3-4 have correspondingly been amended to depend from independent Claim 1).
	
Accordingly, Applicant presents arguments in favor of said amendments to the Claims versus the prior art of record (Page 5 of Remarks). In particular, Applicant argues that because (1) the objection(s) of record and rejection(s) of record under 35 U.S.C. 112(b) have been addressed and (2) independent Claim 1 now incorporates all of the limitations of now-cancelled Claim 2 which were previously indicated 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claim 1 are Enjoji et al. (US 2004/0185319), Siepierski et al. (US 2007/0178347), and Hoffjann et al. (US 2015/0017557).

Enjoji teaches a fuel cell system (“system of fuel cells”) (Title, Abstract, [0002]). As illustrated in Figures 1, 12-13, Enjoji teaches that the system comprises a plurality of fuel cells, wherein the plurality of fuel cells are grouped together in fuel cell unit subsets (140a, 140b, 140c, 140d), wherein each of said subsets, including “a first subset” (i.e. subset (140a)) for example, comprises a plurality of individual fuel cells (10a through 10n) therein (“a first subset of fuel cells of said plurality of fuel cells, said first subset comprising at least two fuel cells”) ([0053]-[0054], [0110]-[0111]). As illustrated in Figure 12, Enjoji teaches that the system comprises a fuel gas (i.e. hydrogen) circuit and an air circuit which carry fuel and air, respectively, towards the plurality of fuel cells ([0005], [0056], [0110], [0112]-[0116]). As illustrated in Figure 13, Enjoji teaches that the system comprises a coolant supplying mechanism (148) ([0117]). As 
Siepierski teaches a cooling system of a fuel cell (Abstract, [0001]). As illustrated in Figure 2, Siepierski teaches that the cooling system comprises a programmable logic controller (1000) which controls/manipulates coolant system valves (390, 392) on the basis of temperature (e.g. via temperature data received from temperature sensors) resulting in a coolant mixture at a temperature which sufficiently regulates the fuel cell ([0022]). 
Hoffjann teaches a fuel cell system (Abstract, [0002]). Hoffjann teaches that fuel cells may be utilized in vehicles for supplying electrical energy, water, nitrogen-enriched air, and heat ([0003]). In particular, Hoffjann teaches that fuel cells may be comprised in aircraft in order to reduce the fuel consumption of the aircraft and replace auxiliary power units based on gas turbine engines ([0003]).

However, independent Claim 1 requires, among the plurality of other structural limitations, that the system comprises a heat exchanger, a bypass valve, and a pump as which are each configured, connected, and/or controlled in the instantly claimed manners.

	The instantly claimed heat exchanger, bypass valve, and pump are neither taught nor suggested by the prior art references of record (i.e. Enjoji, as modified by Siepierski and Hoffjann, as outlined in the 09/24/21 Non-Final Rejection). Although Enjoji teaches the presence of a heat exchanger (176) which cools at least a part of coolant which has discharged from at least the first subset, Enjoji does not explicitly teach a bypass valve which is configured to mix a part of said discharged coolant and a also a part of coolant which has already been cooled by the heat exchanger. Furthermore, and in the absence of such a bypass valve, Enjoji does not explicitly teach the presence of a pump connected to an outlet of a bypass valve which is controlled by a computer (e.g. programmable logic controller as in Enjoji, as modified by Siepierski and Hoffjann) to control a flow rate of coolant circulating in the first cooling circuit so as to regulate the temperature of coolant discharged from at least the first subset. Furthermore, neither Siepierski nor Hoffjann cure the aforementioned deficiencies of Enjoji.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729